PER CURIAM.
This is an appeal from judgment of conviction on five counts of an indictment, each of which charged entry of a member bank of the Federal Reserve System with intent to commit a felony. The felony alleged was cashing of a forged check which,- the indictment charged, was a felony under Sections 4571 and 4572 of the Revised Statutes of Missouri, 1939, Mo.R.S.A. §§ 4571, 4572.
This case is ruled by Jerome v. United States of America, 63 S.Ct. 483, 87 L. Ed. _, decided February 1, 1943. Accordingly, the judgment is reversed and the cause remanded with directions to set aside the judgment, to dismiss the indictment, and to order discharge of appellant from custody.